Citation Nr: 0842640	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  06-07 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased rating for patellofemoral 
syndrome (PFS) of the right knee, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for PFS of the left 
knee, currently evaluated as 10 percent disabling.

3.  Entitlement to an effective date earlier than January 30, 
2004 for the grant of service connection for grade 1 
spondylolisthesis at L5-S1, post operative laminectomies with 
fusion and bone graft at L4-5 and L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from July 1976 to July 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Boise, Idaho.  

The veteran testified before the undersigned Veterans Law 
Judge at the RO in June 2008.  A transcript of his hearing 
has been associated with the claims file.


FINDINGS OF FACT

1.  PFS of the right knee is manifested by pain on motion 
with flexion functionally limited to approximately 75 degrees 
bilaterally by pain.

2.  PFS of the left knee is manifested by pain on motion with 
flexion functionally limited to approximately 75 degrees 
bilaterally by pain.

3.  Service connection for the veteran's back disability was 
denied in February 1981 and the veteran was notified in March 
1981; although the veteran submitted a notice of 
disagreement, he did not perfect an appeal with respect to 
this issue.

4.  A May 1983 rating decision declined to reopen the 
veteran's claim of entitlement to service connection for a 
back disability and the veteran perfected an appeal; the 
Board denied the claim in April 1985.

5.  Rating decisions in April 1988 and June 1996 declined to 
reopen the claim of entitlement to service connection for a 
back disability.

6.  A June 2000 rating decision denied entitlement to service 
connection for a back disability as secondary to the 
veteran's bilateral knee disability; the veteran submitted a 
notice of disagreement but did not perfect an appeal with 
respect to the issue.

7.  The next communication requesting service connection for 
a back disability was received by the RO on January 30, 2004; 
service connection was subsequently granted on the basis of 
new and material evidence other than service department 
records.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right knee PFS have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5014 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
for left knee PFS have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5014 (2008).

3.  The February 1981, May 1983, April 1988, June 1996, and 
June 2000 rating decisions are final.  38 U.S.C.A. § 7105 
(West 2002).

4.  The Board's April 1985 decision which denied service 
connection for a back disability is final.  8 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2008).

5.  The criteria for entitlement to an effective date prior 
to January 30, 2004, for the  grant of service connection for 
grade 1 spondylolisthesis at L5-S1, post operative 
laminectomies with fusion and bone graft at L4-5 and L5-S1 
have not been met. 38 U.S.C.A. § 5110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), petition for 
cert. filed (U.S. March 21, 2008) (No. 07-1209).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

A letter dated in February 2004 discussed the evidence 
necessary to support the veteran's claims.  The veteran was 
invited to submit or identify evidence.  He was told how VA 
would assist him.  He was provided with the status of his 
claim, to include the evidence of record.  

In August 2005 the veteran was advised of the law pertaining 
to effective dates and clear and unmistakable error.

In March 2006 the veteran was advised of the manner in which 
VA determines disability rating and effective dates.  

In May 2008 the veteran was provided with the regulations and 
criteria pertaining to evaluation of the knee.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the veteran both before and after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that she was provided with a 
meaningful opportunity during the pendency of his appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  VA examinations have been 
conducted.  The veteran testified before the undersigned in 
June 2008, at which time the controlling regulations were 
further explained.  During the hearing, the Veterans Law 
Judge explained the bases of the evaluations, took testimony 
regarding functional impairment, and provided the veteran 
with an opportunity to 
submit additional evidence.  Such actions comply with 38 
C.F.R. § 3.108 and supplement VCAA.  Neither the veteran nor 
his representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.


Analysis

	Evaluation of Patellofemoral Syndrome

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2008).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2008).

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The RO has assigned 10 percent ratings for each knee pursuant 
to Diagnostic Code 5014.  This code provides that 
osteomalacia should be rated on limitation of motion of the 
affected parts, as arthritis, degenerative.

Degenerative arthritis is rated on the basis of limitation of 
motion of the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2008).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted if there is X-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups and a 20 percent evaluation is 
authorized if there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
there are occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Instability of the knee is evaluated pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  Under that Diagnostic Code, a 
10 percent evaluation is warranted where impairment of the 
knee involves slight subluxation or lateral instability.  A 
20 percent evaluation is warranted where the impairment is 
moderate, and a 30 percent evaluation will be assigned where 
the impairment is severe.

Where there is dislocated semi lunar cartilage with frequent 
episodes of locking, pain, and effusion into the joint, a 20 
percent evaluation is assignable pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5258.

A noncompensable evaluation is appropriate where flexion is 
limited to 60 degrees. A 10 percent rating is warranted where 
flexion of the leg is limited to 45 degrees and a 20 percent 
rating is warranted where flexion is limited to 30 degrees.  
Where flexion is limited to 15 degrees, a 30 percent rating 
is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A noncompensable evaluation is warranted where extension of 
the leg is limited to 5 degrees; a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees; and a 20 percent rating is warranted for extension 
limited to 15 degrees.  A 30 percent rating is for assignment 
for flexion limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Normal range of knee motion is extension to 0 degrees and 
flexion to 140 degrees.  38 C.F.R. § 4.71, Plate II (2008).

The instant claim for increase was received in January 2004.  

Private treatment records reflect that in April 2003, the 
veteran underwent meniscectomy and abrasion chrondroplasty of 
the left knee.  In June 2003, he underwent meniscectomy and 
abrasion chrondroplasty of the right knee.  

On VA examination in June 2004, the examiner noted that the 
veteran had undergone arthroscopic surgery in 2003.  The 
veteran complained of reoccurring pain in both knees that was 
aggravated by prolonged activities such as standing, walking, 
or sitting.  Objectively, the veteran walked with a limp, but 
the examiner was unable to determine whether such favored the 
right or left lower extremity.  Patellar apprehension was 
positive bilaterally.  There was no gross bony deformity of 
either knee.  Varus and valgus stress was negative 
bilaterally.  Range of motion testing resulted in zero to 122 
degrees for the right knee and zero to 124 degrees for the 
left, both actively and passively.  Upon repetitive motion, 
there was facial grimacing and gasping with some hesitation.  
However, there was no evidence of excessive fatigability, 
incoordination, or further loss of function.  The examiner 
stated that there were no suspected or observed additional 
losses of function due to flare-up.  X-rays revealed no 
fracture, subluxation, narrowed joint space, or effusion.  
The impression was chondromalacia patellae.

An additional VA examination was conducted in September 2004.  
The veteran complained of daily pain aggravated by prolonged 
sitting, standing, and walking.  He denied true locking in a 
bent position.  He denied collapsing of his knees and falls.  
He also denied using braces, splints, or prosthetic devices.  
He did note that he had once used patellar braces with 
minimal improvement.  He stated that the disability inhibited 
walking and activities requiring prolonged sitting.  
Objectively, the veteran walked with an obvious limp.  
Examination revealed mild to moderate valgus deformity 
bilaterally.  There was no palpable tenderness, and no edema 
or effusion.  There was no palpable bony deformity.  Patellar 
apprehension test was subjectively positive bilaterally.  
Median plica test was negative.  There was negative laxity 
per drawer and varus and valgus stresses.  McMurray's testing 
was negative.  Clark's patellar compression testing was 
briskly positive bilaterally.  Range of motion testing 
revealed zero degrees of extension and 110 degrees of 
flexion in the left knee, and zero degrees of extension and 
115 degrees of flexion in the right knee.  The veteran's 
knees were exercised with 10 repetitions of flexion and 
extension, during which he exhibited facial grimacing and 
gasping.  There was no evidence of excessive fatigability or 
incoordination, and no further loss of function.  There were 
no suspected or observed additional losses of function due to 
flare-up of either knee.  X-rays reflected mild degenerative 
change.  

On further VA examination in March 2007, the veteran's 
history was reviewed.  The veteran reported that he had 
worked as a nurse in an emergency room but that his knee pain 
became too severe and he retrained as an operating room 
director.  He stated that his work record was very good and 
that he took personal days for his knees but no sick days.  
He indicated that he was sedentary and avoided sports, 
walking, and work around the house.  He related that he had 
great difficulty climbing stairs.  He denied swelling but 
stated that he had episodes where his knees felt unstable and 
that giving way caused about one fall per month.  He endorsed 
clicking in his knees.  He also endorsed flare-ups due to 
increased pain and difficulty occurring about once every two 
weeks.  The examiner noted that the veteran did not wear any 
type of arthrosis or use any aid for ambulation.  On physical 
examination, the veteran could do two squats hanging onto the 
desk, but was noted to groan and wince, showing signs of 
tremendous discomfort.  The veteran had a slow walk with a 
barely perceptible limp.  His knees flexed normally in his 
stride and he could walk on toes and heels without 
difficulty.  The examiner noted that he was very difficult to 
examine.  Range of motion testing revealed zero degrees of 
extension and 112 degrees of flexion of the right knee, and 
zero degrees of extension and 96 degrees of flexion of the 
left knee.  The examiner noted that he was uncertain 
regarding the true end points as the veteran complained about 
pain through the full range of motion of both knees.  He 
indicated that further examination revealed only mild 
tenderness at the medial and lateral joint line, with most of 
the pain on manipulation of the patella.  There was a slight 
grating of the patella, but motion of the knee did not 
produce crepitation.  The patella did not subluxate easily on 
either side.  The examiner stated that, despite the veteran's 
complaints, there were no radiologic test results showing 
significant findings.  He concluded that the physical 
examination was not reliable in the sense that he elicited 
so much discomfort that range of motion could not be 
evaluated completely.  He noted that the same applied to 
repetitive motion activities and any part of the examination 
that required vigorous examination.  He stated that despite 
the veteran's complaints, there was no effusion, and 
surprisingly little tenderness or signs of inflammation.  He 
concluded that although the veteran had degenerative 
arthritis of both knees, his symptoms and disability were 
markedly disproportionate to the paucity of physical and X-
ray findings after 30 years of disabling complaints.

At his June 2008 hearing, the veteran testified that his knee 
disability had become progressively worse since service.  He 
stated that pain limited flexion of his knees to about 75 
degrees.  The undersigned offered to hold the record open for 
a period of time to allow the veteran to submit additional 
evidence pertaining to the functional limitations caused by 
his bilateral knee disability.

Having carefully considered the evidence pertaining to this 
issue, the Board has concluded that evaluations in excess of 
10 percent are not warranted.  In this regard, the veteran's 
testimony reflects that he has knee flexion limited to 
approximately 75 degrees due to pain.  In accord with the 
veteran's report of flexion limited by pain is the March 2007 
VA examination report which indicates that the veteran had 
flexion of 112 degrees in his right knee and 96 degrees in 
his left.  In essence, the current 10 percent evaluations are 
based on periarticular pathology productive of painful motion 
the evidence of which supports a compensable evaluation for 
each knee.  The 10 percent evaluations are also consistent 
with limitation of flexion to 45 degrees.  The Board also 
observes that separate evaluations may be assigned if there 
is limitation of extension, or instability or subluxation.  

A higher evaluation requires the functional equivalent of 
flexion limited to 30 degrees, extension limited to 10 
degrees, or slight instability or subluxation.  The evidence 
does not reflect such findings.  Even when the veteran's 
subjective report is accepted as correct, such limitation of 
function does not approximate the functional equivalent of 
limitation of flexion to 30 degrees.  In essence, the 
limitation of flexion described by the appellant warrants no 
more than a 10 percent evaluation.  In fact, the veteran has 
testified that at worst, flexion is limited to 75 degrees.  

The Board has considered whether separate evaluations may be 
assigned for limitation of extension, instability, or 
subluxation.  Although he has reported instability, objective 
examination does not confirm his complaint.  The veteran is 
competent to report that his knee feels unstable.  However, 
the Board concludes that the observations of skilled, neutral 
professionals are more probative than the veteran's opinion, 
even considering the veteran's background.  The Board also 
notes that the veteran was provided an opportunity to submit 
corroborative evidence, but he did not do so.  In regard to 
extension, the Board finds that numerous examinations 
disclosed extension to zero degrees.  The probative evidence 
establishes that the veteran does not have functional 
limitation of extension.  The Board therefore concludes that 
separate evaluations are not warranted for instability, 
subluxation, or limitation of extension as such are not 
shown.  VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 
(August 14, 1998) (a veteran who has limitation of motion and 
instability of the knee may be evaluated separately under 
Diagnostic Codes 5003 and 5257 provided additional disability 
is shown); VAOPGCPREC 9-2004 (September 17, 2004) (a claimant 
who had both limitation of flexion and limitation of 
extension of the same leg must be rated separately under 
diagnostic codes 5260 and 5261 to adequately compensate for 
functional loss associated with injury to the leg).  

The Board accepts that the veteran has functional impairment, 
pain, and pain on motion.  See DeLuca.  However, neither the 
lay nor medical evidence reflects the functional equivalent 
of the criteria required for a higher evaluation.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997).  Rather, the 
probative evidence, including lay evidence, establishes that 
the veteran retains functional use of flexion better than 60 
degrees.

The Board notes that the veteran is competent to report that 
his disability is worse.  However, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that an 
evaluation in excess of 10 percent for the bilateral knee 
disability is not for application.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the Board finds that the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  Rather, there has been 
no showing by the veteran that his service-connected 
bilateral knee disability has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).


	Effective Date

The issue in this case is whether an effective date prior to 
January 30, 2004, is warranted for the grant of service 
connection for the veteran's back disability.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2008).  Unless specifically provided otherwise, the 
effective date of an award based on a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002).  The implementing regulation clarifies this to 
mean that the effective date of an evaluation and an award of 
compensation based on a reopened claim will be, "[d]ate of 
receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400 (2008).

If a decision by the RO goes unappealed, such is final.  A 
final and binding RO decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of clear and 
unmistakable error (CUE), as provided in 38 C.F.R. § 3.105 of 
this part.  The veteran has not alleged CUE in any previous 
decision.  He does generally allege CUE in the RO's 
assignment of an effective date of January 30, 2004.  
However, he has not pointed to any error of fact or law in 
any specific prior decision.  

Moreover, an unappealed Board decision is also final and 
binding on an appellant based on the evidence then of record.  
38 U.S.C. § 7104.  When a rating decision issued by the RO 
denying the claim is affirmed by the Board, the Board's 
decision subsumes the RO's denial.  

As set forth above, the veteran sought service connection 
numerous times before his claim was ultimately granted.  

A February 1981 rating decision denied the veteran's initial 
claim for a back disability.  He submitted a notice of 
disagreement, but subsequently withdrew the  issue of 
entitlement to service connection for a back disability prior 
to certification of his appeal to the Board.

In March 1983 the veteran sought to reopen his claim of 
entitlement to service connection for a back disability.  The 
RO declined to reopen the claim in May 1983, and the veteran 
submitted a notice of disagreement and perfected his appeal.  
In April 1985 the Board denied the veteran's claim.

In June 1996 the RO again declined to reopen the veteran's 
claim.  In June 2000 the RO denied entitlement to service 
connection for a back disability as secondary to service-
connected disability.  The veteran's June 2000 notice of 
disagreement did not include reference to the issue of 
service connection for the claimed back disability.  Rather, 
in his March 2001 substantive appeal, the veteran included 
the issue and was issued a statement of the case in August 
2001.  A timely substantive appeal was not received.

The next communication from the veteran regarding service 
connection for a back disability was received by the RO in 
January 2004.  In July 2004 the RO reopened the veteran's 
claim and granted service connection; an effective date of 
January 30, 2004, the date of receipt of the veteran's claim 
to reopen, was assigned.  In August 2004 the veteran argued 
that the effective date of service connection should be based 
on receipt of his original claim in 1980.  He alleged that a 
clear and unmistakable error was made

The pertinent facts in this case reflect that the veteran was 
notified of the previous rating decisions, as well as the 
decision by the Board.  The record also reflects that he was 
advised of his appellate rights regarding those decisions.  
An application to reopen the most recent final denial was not 
received until January 30, 2004, and this application to 
reopen was eventually granted on the basis of new and 
material evidence other than service department records.  
Under the law, the earliest possible effective date and the 
appropriate effective date in this case is the date of 
receipt of the reopened claim.

The Board acknowledges the veteran's argument that the 
effective date of service connection for grade 1 
spondylolisthesis at L5-S1, post operative laminectomies with 
fusion and bone graft at L4-5 and L5-S1 should be the date 
following his discharge from active service.  He testified 
before the undersigned in June 2008 and indicated that his 
disability began in service and continued since that time. 
However, as discussed above, the veteran's claims were denied 
in rating decisions by the RO and a Board decision, which are 
final, and the evidence does not reflect any communication 
from the veteran thereafter until January 2004 voicing his 
desire to reopen the previously denied claim of entitlement 
to service connection. Thus, the date the veteran submitted 
his most recent request to reopen the previously denied claim 
is the date of the current claim, and assignment of an 
effective date other than January 30, 2004 is not warranted.  
Flash v. Brown, 8 Vet. App. 332 (1995); 38 U.S.C.A. § 5110.  
Consequently, entitlement to an effective date earlier than 
January 30, 2004, is denied.




ORDER

Entitlement to an evaluation in excess of 10 percent for PFS 
of the right knee is denied.

Entitlement to an evaluation in excess of 10 percent for PFS 
of the left knee is denied. 

Entitlement to an effective date earlier than January 30, 
2004 for the grant of service connection for grade 1 
spondylolisthesis at L5-S1, post operative laminectomies with 
fusion and bone graft at L4-5 and L5-S1 is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


